DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed September 9, 2021 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1-6 are pending.
4.	In the reply filed on December 8, 2020, applicant elected wheat germ oil for species A, the combination of allantoin, isopropyl palmitate, and cetyl alcohol for species B, arlacel for species C, 1,3-propanediol for species D, and vitamin E for species E with traverse.

Drawings
5.	The new drawings filed September 9, 2021 are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the new drawings contain new material that was not set forth in the originally filed disclosure.  Applicant argues that the material shown in the drawings corresponds to the results of the experiments described in the specification.  However, the specification itself does not discuss the specific values shown in the newly submitted drawings.  Thus, there is no evidence to show that the results presented in the new drawings actually corresponds to the results achieved in the experiments in the specification.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:  “muricata” is misspelled as “muricala”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
6.	Claims 1-4 and 6 rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues that the claimed composition shows markedly distinct characteristics in comparison to the individual components as they occur in nature.  Applicant argues that the specification demonstrates these markedly distinct characteristics by evaluating samples with different concentrations of the extract to show shelf-stability.  However, the results shown in the specification are not commensurate in scope with the claimed invention.  The results shown in the specification combine the claimed extract with a “neutral base cream.”  The composition of the “neutral base cream” is not disclosed; thus, it is not clear if the “neutral base cream” corresponds to the composition of claim 1.  Furthermore, 
Applicant also argues that the claimed composition shows markedly distinct characteristics based on its ability to eliminate cancer cells.  However, applicant has not provided any evidence to support the assertion that the ability to eliminate cancer cells is not found in the Annona muricata extract itself.  Furthermore, applicant’s specification does not describe how the active extract is created.  It is important to note that extraction of plants only concentrates and portions the naturally occurring compounds in the plants which are soluble or insoluble in the particular solvent.  General extraction does not necessarily result in a markedly distinct change in the naturally occurring compounds from the plant.  Thus, while an extract might not occur in nature, the compounds found in the plant and are soluble in the selected solvent are found in nature.  Thus, A. muricata extract itself is a mixture of the naturally occurring compounds found in plant.   

Claim Rejections - 35 USC § 103
7.	Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2001181129 A – English translation) for the reasons set forth in the previous Office action.
8.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2001181129 A – English translation) as applied to claims 1-4 and 6 above, and further in view of Deckers (US 6,372,234) for the reasons set for in the previous Office action.
All of applicant’s arguments regarding the 103 rejections have been fully considered but are not persuasive.  Applicant argues:


12 patients with clinical diagnosis of cancerous lesions on their face and scalp were selected. Each patient was given cream 3, which corresponds to the claimed composition of the present invention. The clinical condition was registered, and the respective photographic records were taken at 2, 4, 8 and 12 weeks. The results of these 12 patients evaluated by the patient and dermatologist in all patients have been excellent. The response to therapy was assessed as satisfactory since patients responded positively to treatment. The texture of their skin improved, the scales and the roughness of the lesions decreased considerably and even many disappeared despite the short observation period, and in general the patients expressed feeling well with an improvement of the treated lesions and the texture in general of their skin. There were no adverse effects in any of the patients. Based on all the above, it is concluded that the composition of the invention limits and prevents’ the development of cancer lesions.
Thus, as can be appreciated, the concentrations and combinations claimed are critical and provide a unique composition, which is stable and responsible of the extraordinary technical effect shown (see examples in the original specification).

However, as discussed in MPEP section 716.02(d), “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.”  Applicant’s specification combines an A. muricata extract with a “neutral base cream”.  The specification does not describe the composition of the “neutral base cream.”  Thus, it is unclear if applicant is showing results inside and outside the claimed range or if the results are representative of the composition as set forth in the claims.  
Applicant also argues:
Moreover, as explained in the specification, the inventors made a systematic selection of the active ingredient and then tested the composition excipients and concentrations in a rigorous experimental process so that the claimed proportions and concentrations are critical to avoid losing’ the compositions integrity and producing no adverse effect when using the composition of the invention. During the composition design process, the inventors tested various concentrations of Annona extract and then multiple excipients, particularly various oils, emollients emulsifiers, preservatives, and vitamins, aiming to find and potentiate the effect shown when selecting the Annona as the preferred bioactive ingredient.

Therefore, contrary to the Examiner’s assertion, the claimed combination with its specific proportions are not merely optimum or workable ranges found by routine experimentation, but instead was critically designed to unexpectedly potentiate the anti-cancer property of the Annona muricata extract.

However, these “systematic selection” testing results mentioned by applicant are not set forth.  In addition, specific excipients, oils, preservative, and vitamins are not set forth in the claims at their broadest.  Thus, applicant’s arguments are not considered to support the assertion that the combination of the extract with generic excipients, oils, emollients, emulsifiers, preservatives, vitamins, and water produces any sort of unexpected effect.  In addition, there is no specific evidence set forth to show that the specific ingredients as claimed in claim 5 produces an unexpected result.  Therefore, applicant’s arguments are not persuasive and the 103 rejection is maintained.

9.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.